DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the preliminary amendment filed on 4/5/2019. Per the amendment, claims 1, 4-7, 9-12, and 14-16 have been amended, and claims 8 and 17-20 are cancelled. As such, claims 1-7 and 9-16 are pending in the instant application.

Claim Objections
Claim 9 is objected to because of the following informalities:  Insert –is– after “extension time interval” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. (US 2012/0226444 A1).
With respect to claim 1, Milne teaches a respiratory device (200, Fig.2, “ventilatory system”,[0028]) comprising: an airway pressure sensor (“pressure transducer”, [0034]); an airway flow sensor (“flowmeter”, [0065]); and an electronic processor (data processing module 222 and ventilation module 212) programmed to control a mechanical ventilator (202, [0030]) to provide respiratory support using a pressure controlled ventilation mode ([0047]-[0048], “pressure controlled ventilation”) and to perform a respiratory system measurement process (see [0064], where data processing module collects, calculates and derives data from sensors) including: controlling the mechanical ventilator to provide a pressure controlled breath at a preset pressure ([0047]-[0048], the inspiration module “delivers mandatory breaths by “targeting” a pressure at the patient airway”) over an extended inspiratory breath interval that is extended by an extension time interval beyond an end of inspiration indicated by a zero crossing of the airway flow ([0034], “inspiratory hold” and “pause maneuver”, and [0070] describes how the pause maneuver is applied, where “e.g., exhalation and inhalation valves are closed briefly at the end of inspiration for measuring the P.sub.Plat at zero flow”. The extension time interval is taken to be the brief moment at the end of inspiration when the valves are closed); controlling an exhalation valve at least during the extension time interval to maintain airway pressure estimated by the airway pressure sensor at the preset pressure ([0034], “ P.sub.a may be estimated by measuring the plateau pressure, P.sub.Plat, via a proximal pressure transducer or other sensor at or near the airway opening. Plateau pressure, P.sub.Plat, refers to a slight plateau in pressure that is observed at the end of inspiration when inspiration is held for a period of time, sometimes referred to as an inspiratory hold or pause maneuver, or a breath-hold maneuver. That is, when inspiration is held, pressure inside the alveoli and mouth are equal (i.e., no gas flow)”, and [0070], where the exhalation valve and inhalation valves are closed briefly at the end of inhalation, it would naturally follow that the delivered preset pressure would be maintained at some point during the brief extension time interval within the airway); during the extended inspiratory breath interval, acquiring airway pressure measurements from the airway pressure sensor and airway flow measurements from the airway flow sensor ([0070], both pressure and flow measurements are taken via sensors 218 as described in [0061]); and determining lung compliance or elastance from the airway pressure estimates and the airway flow estimates acquired during the extended inspiratory breath interval ([0070], “Upon collecting 
 	With respect to claim 2, Milne teaches wherein determining lung compliance or elastance comprises: determining an end of inhalation (eoi) airway pressure as an airway pressure estimate acquired at an eoi measurement time when the airway flow estimate is zero for the last time in the extended inspiratory period ([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” The pressure is delivered during an inspiration and therefore the change in pressure occurs from the beginning of inspiration to the end of inspiration, thus the pressure measurements are taken at the beginning and end of inspiration.); determining a beginning of inhalation (boi) airway pressure as an airway pressure estimate acquired at a boi measurement time at the beginning of the extended inspiratory breath interval ([0037], the change in pressure required in the calculation requires the pressure measurement at the beginning of inhalation); and 3determining the lung compliance or elastance based on a ratio of: a change in lung volume produced by the pressure controlled breath and computed as a time integral of the airway flow estimates, and a difference between the eoi airway pressure and the boi airway pressure ([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” Where DELTA V is the change in lung volume, and DELTA P is the difference in pressure from the beginning to the end of inhalation. And [0036] explains that “delivered tidal volume may be determined based on integrating the flow waveform over T.sub.I”)
	With respect to claim 3, Milne teaches wherein the change in lung volume produced by the pressure controlled breath is computed as a time integral of the airway flow estimates between the boi measurement time and the eoi measurement time ([0036], “where flow is known or regulated, volume may be derived based on elapsed time. For example, during volume-controlled (VC) ventilation, 
	With respect to claim 4, Milne teaches wherein determining lung compliance or elastance comprises determining lung compliance CL according to: 
CL =                         
                            
                                
                                    
                                        
                                            ∆
                                            V
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                            o
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            b
                                            o
                                            i
                                        
                                    
                                
                            
                        
                    
 or determining lung elastance EL according to: 
EL=                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                            o
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            b
                                            o
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                            V
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    
 where Peoi is the eoi airway pressure, Pboi is the boi airway pressure, and ΔVL is the change in lung volume produced by the pressure controlled breath ([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” The pressure is delivered during an inspiration and therefore the change in pressure occurs from the beginning of inspiration to the end of inspiration, thus the pressure measurements are taken at the beginning and end of inspiration.)
	With respect to claim 6, Milne teaches wherein controlling an exhalation valve comprises: controlling the exhalation valve over the extended inspiratory breath interval to prevent the airway pressure estimated by the airway pressure sensor from rising above the preset pressure (Milne teaches providing a preset pressure during inhalation in [0047]-[0048], and teaches closing the exhalation valve at the end of inspiration in [0070], therefore during the inspiratory pause described in [0034], the delivered pressure will be briefly maintained within the airway before a positive pressure is generated by the relaxation of the respiratory muscles as described in [0034].
	With respect to claim 10, Milne teaches wherein the electronic processor (ventilation module 212 and data processing module 222) is programmed to control the mechanical ventilator to provide respiratory support using a pressure controlled ventilation mode selected from the group comprising pressure support ventilation (PSV) and pressure control ventilation (PCV), ([0047], “pressure control ventilation”).
	With respect to claim 11, Milne teaches further comprising: a display (204, [0029]), wherein the electronic processor is further programmed to present on the display ([0029], the ventilator is in communication with the electronic processor 222 to displays ventilatory system information) at least one of: the determined lung compliance or elastance, and a value computed from the determined lung compliance or elastance ([0029]), “Display module 204 may also provide useful information in the form of various ventilatory data regarding the physical condition of a patient and/or a prescribed respiratory treatment. The useful information may be derived by the ventilator 202, based on data collected by a data processing module 222”, see also [0087]-[0089], where the display monitor 204 comprises a smart prompt module 228 to provide notification messages on the display, including lung compliance and resistance, whre“For example, the notification message may alert the clinician that high-delivered V.sub.T has been detected. The notification message may further alert the clinician regarding potential causes for the high-delivered V.sub.T (e.g., high-delivered V.sub.T detected concurrent with an increase in dynamic lung/chest wall compliance, high-delivered V.sub.T detected concurrent with a decrease in resistance, high-delivered V.sub.T detected concurrent with an increase in patient inspiratory effort, etc.)”).
	With respect to claim 12, Milne teaches A ventilator device (200, Fig.2, “ventilatory system”,[0028]) comprising: a mechanical ventilator (202) an airway pressure sensor (“pressure transducer”, [0034]); an airway flow sensor (“flowmeter”, [0065]); and an electronic processor (data processing module 222 and ventilation module 212) programmed to control a mechanical ventilator (202, [0030]) to provide respiratory support including applying a preset pressure during inhalation ([0047]-[0048], the inspiration module “delivers mandatory breaths by “targeting” a pressure at the patient airway”, and to perform a respiratory system measurement process (see [0064], where data  including: controlling the mechanical ventilator to provide a pressure controlled breath at the preset pressure ([0047]-[0048], the inspiration module “delivers mandatory breaths by “targeting” a pressure at the patient airway”) over an extended inspiratory breath interval that is extended by an extension time interval beyond an end of physiological inspiration ([0034], “inspiratory hold” and “pause maneuver”, and [0070] describes how the pause maneuver is applied, where “e.g., exhalation and inhalation valves are closed briefly at the end of inspiration for measuring the P.sub.Plat at zero flow”. The extension time interval is taken to be the brief moment at the end of inspiration when the valves are closed); controlling an exhalation valve at least during the extension time interval to maintain airway pressure estimated by the airway pressure sensor at the preset pressure ([0034], “ P.sub.a may be estimated by measuring the plateau pressure, P.sub.Plat, via a proximal pressure transducer or other sensor at or near the airway opening. Plateau pressure, P.sub.Plat, refers to a slight plateau in pressure that is observed at the end of inspiration when inspiration is held for a period of time, sometimes referred to as an inspiratory hold or pause maneuver, or a breath-hold maneuver. That is, when inspiration is held, pressure inside the alveoli and mouth are equal (i.e., no gas flow)”, and [0070], where the exhalation valve and inhalation valves are closed briefly at the end of inhalation, it would naturally follow that the delivered preset pressure would be maintained at some point during the brief extension time interval within the airway);  using the airway pressure sensor, measuring an end of inhalation (eoi) airway pressure at a time when the airway flow estimate is zero ([0070], pressure is measured at zero flow); using the airway pressure sensor, measuring a beginning of inhalation (boi) airway pressure at the beginning of the extended inspiratory breath interval([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” The pressure is delivered during an inspiration and therefore the change in pressure occurs from the beginning of inspiration to the end of inspiration, thus the pressure measurements are taken at the beginning and end of ; and determining lung compliance or elastance based on (i) a change in lung volume produced by the pressure controlled breath and computed as a time integral of airway flow estimates by the airway flow sensor and (ii) a difference between the eoi airway pressure and the boi airway pressure ([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” Where DELTA V is the change in lung volume, and DELTA P is the difference in pressure from the beginning to the end of inhalation. And [0036] explains that “delivered tidal volume may be determined based on integrating the flow waveform over T.sub.I”).
	With respect to claim 13, Milne teaches wherein the change in lung volume produced by the pressure controlled breath is computed as a time integral of the airway flow estimates between the boi measurement time and the eoi measurement time ([0036], “where flow is known or regulated, volume may be derived based on elapsed time. For example, during volume-controlled (VC) ventilation, a tidal volume, V.sub.T, may be delivered upon reaching a set inspiratory time (T.sub.I) at set inspiratory flow.” And “delivered tidal volume may be determined based on integrating the flow waveform over T.sub.I”).
	With respect to claim 14, Milne teaches wherein determining lung compliance or elastance comprises determining lung compliance CL according to: 
CL =                         
                            
                                
                                    
                                        
                                            ∆
                                            V
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                            o
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            b
                                            o
                                            i
                                        
                                    
                                
                            
                        
                    
 or determining lung elastance EL according to: 
EL=                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                            o
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            b
                                            o
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                            V
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    
 where Peoi is the eoi airway pressure, Pboi is the boi airway pressure, and ΔVL is the change in lung volume produced by the pressure controlled breath ([0037, “As related to ventilation, compliance refers to the lung volume achieved for a given amount of delivered pressure (C=.DELTA. V/.DELTA. P).” The pressure is delivered during an inspiration and therefore the change in pressure occurs from the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milne in view of Zheng et al. (US 2014/0194767 A1).
With respect to claims 5 and 15, Milne teaches the limitations of claims 1 and 12.
Milne does not teach wherein the respiratory system measurement process further includes: after the extended inspiratory breath interval, acquiring airway pressure estimates from the airway pressure sensor and airway flow estimates from the airway flow sensor; determining lung resistance using the determined lung compliance or elastance and the airway pressure estimates and the airway flow estimates acquired after the extended inspiratory breath interval.
However, Zheng teaches a system and method of determining lung compliance and resistance ([0002]) and teaches wherein the respiratory system measurement process further includes: after the inspiratory breath interval, acquiring airway pressure estimates from the airway pressure sensor and airway flow estimates from the airway flow sensor([0039], the passive resistance module determines lung resistance during exhalation, after inhalation and uses pressure and flow measurements to determine the maximum pressure drop and the maximum flow rate) ; determining lung resistance using the determined lung compliance or elastance and the airway pressure estimates and the airway flow estimates acquired after the extended inspiratory breath interval ([0039]-[0040], where resistance is calculated using R=.DELTA.P.sub.max/Q.sub.P.sub.max, using pressure and flow measurements in exhalation, and where DELTA.P=P-P.sub.Lung=P.sub.diff-V/C and P.sub.Lung is found using the lung compliance determined by the compliance module. The final formula, R = ( P diff - V / C ) m ax Q P when ( P diff - V / C ) | ma x, “applies to the passive exhalation lung resistance by using the passive exhalation lung compliance (e.g., from passive compliance module 112) and the maximum pressure drop .DELTA.P.sub.max during the exhalation”) to provide a system configured to measure respiratory parameters during application of non-invasive respiratory therapy of a subject ([0006]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the measurement process of Milne to comprise determining lung resistance using the determined lung compliance or elastance and the airway pressure estimates and the airway flow estimates acquired after the extended inspiratory breath interval as taught by Zheng as a known method and system to measure respiratory parameters during application if non-invasive respiratory therapy of a subject.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milne in view of Masic et al. (US 2012/0247471 A1).
With respect to claim 7, Milne teaches the limitations of claim 1.
Milne does not teach wherein the respiratory system measurement process further includes: determining an inspiratory breath interval as a detected inhalation time period of a breath averaged over a defined number of breaths; and setting the extended inspiratory breath interval as the determined inspiratory breath interval plus the extension time interval.
However, Masic teaches a system and method for controlling the delivery of gas based at least in part on a computed patient effort to obtain a predetermined patient effort and utilizing the patient effort to derive a neural inspiratory time ([0004]) and determining an inspiratory breath interval as a detected inhalation time period of a breath averaged over a defined number of breaths ([0075], “the duration of inspiration may be averaged for a given interval, for example over the last 10 breaths that were delivered. This average value may then be set as the neural inspiratory time for delivery of the next mandatory breath type”, to provide the patient with “an inhalation period more appropriate for the patient's needs”, ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system measurement process of Milne to determine an inspiratory breath interval as a detected inhalation time period of breath averaged over a defined number of breaths as taught by Masic as a known way of providing the patient with an inhalation period that is appropriate for the individual patient’s needs. It is noted that with this modification, the extended inspiratory breath interval of Milne would be set as the determined inspiratory breath interval plus the extension time interval.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Milne in view of DeVries et al. (US 2006/0249153 A1) and further in view of Dong et al. (US 2016/0206837 A1).
With respect to claims 9 and 16, Milne teaches the limitations of claims 1 and 12.
Milne does not teach wherein the extension time interval a patient-specific extension time interval determined from the airway flow estimates acquired after end of inspiration and wherein the extended inspiratory breath interval is extended by the extension time interval determined from airway flow estimates acquired by the airway flow sensor.
However, DeVries teaches an inspiratory hold maneuver during ventilation wherein the extension time interval is a patient specific extension time interval determined by pressure estimates acquired after end of inspiration ([0031], where “The mechanical ventilator 10 may be pre-set to exit the inspiratory hold maneuver such as in the event of high airway pressure or a fault in the patient circuit”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the extension time interval of Milne to be a patient specific time interval determined from pressure estimates after the end of inspiration to end the extension time interval in the event of the detection of high pressure or another issue within the circuit.
Milne in view of DeVries does not explicitly teach that the pressure estimates are airway flow estimates acquired by an airway flow sensor.
However, Dong teaches that exhalation pressure may be determined by an exhalation flow sensor ([0046], “exhalation pressure or the monitored exhalation pressure is determined from readings from the exhalation flow sensor 111b”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to determine the exhalation pressure of Milne as modified with DeVries based on airway flow estimates acquired by an airway flow sensor as taught by Dong as a known way of determining exhalation pressure. With this modification, any flow measurement taken as part of the flow estimates of the flow sensor of Milne may be used to exit the extension time interval.

Conclusion

: 
Stenqvist (US 2013/0174846 A1) teaches a system and method of detecting compliance and elastance in a ventilated patient. 
Angelico et al. (US 20140048072 A1) teaches a method of detecting fluctuations in compliance. 	Sanborn et al. (US 2007/0272241 A1) teaches a system and method for scheduling pause maneuvers used for estimating elastance and/or resistance during breathing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785